DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	Claim 17 is objected to because of this informality:
	Line 8 of independent claim 17 recites “…and the shortened REG …”. It appears the limitation “the shortened REG” actually refers to “the second shortened REG” as defined earlier (i.e. specifically, line 8 of claim 17 as “a second shortened REG”). If that is the case, examiner suggests amending accordingly or define what said “shortened REG” is in order to avoid any clarity issue.
	Appropriate correction is therefore required.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1-3, 6, 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagheri (US PG Pub. No. 2018/0359733) in view of Chatterjee (US PG Pub. No. 2020/0229270).
	As per claim 1:
Bagheri teaches a method of receiving a downlink control channel in a user equipment (see paragraph [0025], teaches a method and apparatus for downlink signaling of a higher layer message. The higher layer signal message from a base station indicating to monitor a control channel using demodulation reference signals in a shortened transmission time interval in a subframe can be received, where the shortened transmission time interval can be shortened than a subframe-length transmission time interval), the method comprising:
receiving, using two or more antenna ports (see figures 3-4 and paragraph [0045], discloses an sTTI DL pattern assuming a two port CRS. Note: DL as it is well known in the art involves transmission from network/network entity/base station to the UE and thus said sTTI DL pattern involving said two port CRS is a reception from base station to the UE), a shortened physical downlink control channel (PDCCH) (see paragraph [0045], discloses sPDCCH design principles have been adopted to include both CRS-based and DMRS-based sPDCCH. Therefore, the two port CRS can be transmitted in sPDCCH) transmitted using a space-frequency block code (SFBC) (see paragraph [0046], explicitly discloses “Space-Frequency Block Coding (SFBC) can be supported for CRS-based sPDCCH, with any number of antenna ports being possibly used”), by using at least one shortened control channel element (CCE) (see paragraph [0046], discloses the CRS based sPDCCH RB set can be configured to the UE either with distributed or localized mapping of a sCCE to sREG) for shortened transmission time interval (TTI) transmission (see paragraph [0046], the UE can be configured to monitor sPDCCH RB set(s) containing the sTTI User Security Setting (USS) in an sTTI);
and monitoring the shortened PDCCH (see paragraph [0046], as explained earlier, the UE can be configured to monitor sPDCCH RB set(s) containing the sTTI User Security Setting (USS) in an sTTI),
wherein the at least one shortened CCE comprises at least one shortened resource element group (REG) comprising a number of allocated resource elements (REs) (see paragraph [0078], discloses sCCE spanning a set of sREGs. An sREG can occupy a first set of REs).
Bagheri does not explicitly teach the number being unequal to an integer multiple of the number of the antenna ports allocated to the shortened PDCCH.
Chatterjee teaches the number being unequal to an integer multiple of the number of the antenna ports allocated to the shortened PDCCH (see Figures 8-10 and paragraph [0096], discloses each sREG 800, 900 and 1000 may include CSI-RS information and 11 available REs when 2 cell-specific reference signal (CRS) ports transmit diversity is configured. Note: said 11 available REs is NOT an integer multiple of the 2 cell-specific reference signal (CRS) ports. That is 11≠2n, where n is a integer multiple of the 2 CRS ports. Also, said transmission from RAN node 111 to UE involves transmission via sPDCCH, please see paragraph [0095] for example).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the combination of resource elements/shortened resource element groups (as disclosed in Chatterjee) into Bagheri as a way of providing a greater spatial diversity gain especially when neighboring SFBC pair is repeated (please see paragraph [0096] of Chatterjee).
As per claim 2:
Bagheri in view of Chatterjee teaches the method of claim 1, wherein the shortened PDCCH is a cell specific reference signal (CRS)-based shortened PDCCH (Bagheri, see figures 3-4 and paragraph [0045], said sTTI DL pattern involves a two port CRS).



As per claim 3:
Bagheri in view of Chatterjee teaches the method of claim 2.
Bagheri does not teach wherein the at least one shortened REG comprises a resource element to which a channel state information reference signal (CSI-RS) is allocated.
Chatterjee teaches wherein the at least one shortened REG comprises a resource element to which a channel state information reference signal (CSI-RS) is allocated (see paragraph [0096], explicitly states: “As shown, each sREG 800, 900, and 1000 may include channel state information reference signal (CSI-RS) information and 11 available REs”).
Same rationale as provided for claim 1.
As per claim 6:
Bagheri in view of Chatterjee teaches the method of claim 1, wherein the shortened PDCCH is a signal transmitted by using an aggregation of a plurality of shortened CCEs that are mapped on a physical resource in a localized way or a distributed way (Bagheri, see paragraph [0047], discloses sPDCCH RB set can be configured with at least a set of RBs, where transmission scheme such as CRS-based or DMRS-based can be used, localized or distributed sCCE to sREG mapping can be used with a number of sPDCCH candidates/aggregation levels. Said sREGs forming an sCCE can be mapped to the RBs of an RB set, please see paragraph [0071]).
As per claim 7:
Bagheri in view of Chatterjee teaches the method of claim 1.
Bagheri does not teach wherein the at least one shortened REG comprises REs allocated to an even number of the shortened PDCCHs, and
the number of the antenna ports is four.
Chatterjee teaches wherein the at least one shortened REG comprises REs allocated to an even number of the shortened PDCCHs, and the number of the antenna ports is four (see Figure 9 and paragraph [0097], discloses the sREGs 910 and 920 comprise of first 8 available REs for 4 CRS ports transmit diversity).
Same rationale as provided for claim 1.
As per claim 16:
Bagheri in view of Chatterjee teaches the method of claim 1.
Bagheri does not teach further comprising transmitting, on uplink, information including whether the user equipment is capable of decoding the at least one shortened REG.
Chatterjee teaches further comprising transmitting, on uplink, information including whether the user equipment is capable of decoding the at least one shortened REG (see paragraph [0189], discloses UE transmits capability information to the RAN node. Said capability information indicating the maximum number of blind decode attempts (BDAs) supported by the UE. Based on the maximum number of BDAs, a shortened channel control elements (sCCEs) may be used. Note: An sCCE is associated with a number of REGs, please see paragraph [0096] for example).
Same rationale as provided for claim 1.
4.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bagheri in view of Chatterjee and further in view of Solano (US PG Pub. No. 2021/0227512).
As per claim 4:
Bagheri in view of Chatterjee teaches the method of claim 2 with the exception of:
wherein the at least one shortened REG comprises at least one RE that is not allocated to the shortened PDCCH.
Solano teaches wherein the at least one shortened REG comprises at least one RE that is not allocated to the shortened PDCCH (see paragraph [0116], discloses unused sCCE resources within sPDCCH region are used for sPDSCH by a wireless device. Said sCCE is equivalent to a plurality of sREGs, please see paragraph [0050] for example).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings (specifically, the sPDCCH configuration(s)) of Solano into both Bagheri and Chatterjee. The motivation for doing so would be to co-exist with legacy TTI operation while still leaving resources for legacy data (please see paragraph [0043] of Solano).
As per claim 5:
Bagheri in view of Chatterjee teaches the method of claim 1, wherein the shortened TTI is a slot-based shortened TTI or a subslot-based shortened TTI (Bagheri, see paragraph [0039], discloses LTE systems support shorter minimum TTI, such as shorter than 1ms, in UL/DL. Figures 3-4 for example shows transmission DL sTTI patterns and thus slot-based shortened TTI).
The combination of Bagheri and Chatterjee fail to clearly teach and the receiving of the shortened PDCCH is performed under a time division duplex (TDD) mode when the shortened TTI is the slot-based shortened TTI.
Solano teaches and the receiving of the shortened PDCCH is performed under a time division duplex (TDD) mode when the shortened TTI is the slot-based shortened TTI (see figures 18-21, paragraph [0380], discloses sPDCCH resources from figure 18 could be used according to figure 21, where the last three sCCE indices are left unused. Specifically, as shown in figure 21, transmission and reception by UE 14b is on a TDD basis. That is, UE 14b performing UL and DL communication respectively).
Same rationale as provided for claim 4.

5.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bagheri in view of Harrison (US PG Pub. No. 2020/0389255).
As per claim 17:
Bagheri teaches a method of receiving a downlink control channel in a user equipment (see paragraph [0025], teaches a method and apparatus for downlink signaling of a higher layer message. The higher layer signal message from a base station indicating to monitor a control channel using demodulation reference signals in a shortened transmission time interval in a subframe can be received, where the shortened transmission time interval can be shortened than a subframe-length transmission time interval), the method comprising:
receiving, using two or more antenna ports (see figures 3-4 and paragraph [0045], discloses an sTTI DL pattern assuming a two port CRS. Note: DL as it is well known in the art involves transmission from network/network entity/base station to the UE and thus said sTTI DL pattern involving said two port CRS is a reception from base station to the UE), a shortened physical downlink control channel (PDCCH) (see paragraph [0045], discloses sPDCCH design principles have been adopted to include both CRS-based and DMRS-based sPDCCH. Therefore, the two port CRS can be transmitted in sPDCCH) by a space-frequency block code (SFBC) (see paragraph [0046], explicitly discloses “Space-Frequency Block Coding (SFBC) can be supported for CRS-based sPDCCH, with any number of antenna ports being possibly used”), by using at least one shortened control channel element (CCE) (see paragraph [0046], discloses the CRS based sPDCCH RB set can be configured to the UE either with distributed or localized mapping of a sCCE to sREG) for shortened transmission time interval (TTI) transmission (see paragraph [0046], the UE can be configured to monitor sPDCCH RB set(s) containing the sTTI User Security Setting (USS) in an sTTI);
and monitoring the shortened PDCCH (see paragraph [0046], as explained earlier, the UE can be configured to monitor sPDCCH RB set(s) containing the sTTI User Security Setting (USS) in an sTTI),
wherein the at least one shortened CCE comprises a first shortened resource element group (REG) and a second shortened REG, the first shortened REG and the shortened REG each comprising resource elements (REs) (see paragraph [0078], discloses sCCE spanning a set of sREGs. An sREG can occupy a first set of REs) …
Bagheri does not explicitly disclose said REs … simultaneously precoded by a precoding matrix for the SFBC and being adjacent to each other.
Harrison teaches said REs … simultaneously precoded by a precoding matrix for the SFBC and being adjacent to each other (see figures 5, 7 and paragraph [0044], discloses use of spatial block coding (SBC) such as SFBC or STBC requires that pairs of REs be used (i.e. an even number of REs in an sCCE that uses SBC must occupy an even number of REs). The SFBC symbol pairs follow the precoding as shown in figure 7 where Sn,0 and Sn,1 on the first antenna and Sn*,0 and Sn*,1 are the SFBC concurrently precoded on the second antenna, where the negation and conjugation operations in figure 7 are used. The SFBC pairs are mapped on both antennas to the nearest adjacent REs).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the precoding of SFBC symbol pairs (as disclosed in Harrison) into Bagheri as a way of enabling mapping on adjacent resource elements (please see paragraph [0044] of Harrison).

6.	Claims 22, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Chatterjee and further in view of Lee (US PG Pub. No. 2020/0305129) and further in view of NPL (Titled: On DL control channel design for shorter TTI operation, Nokia, Alcatel-Lucent Shanghai Bell, 3GPP TSG-RAN WG1 Meeting, R1-1704806, April 2017).
As per claim 22:
Harrison teaches a method of transmitting a downlink control channel in a base station (see paragraphs [0054]-[0055], discloses a method of transmission within an sPDCCH involving a number of SBC antenna ports), the method comprising:
performing precoding for shortened physical downlink control channel (PDCCH) transmission, based on a precoding matrix for a space-frequency block code (SFBC) using two or more antenna ports (see figures 5, 7 and paragraph [0044], discloses precoding two-port SFBC symbol pairs Sn,0 and Sn,1 used to transmit sPDCCH of a first antenna as Sn*,0 and Sn*,1 on a second antenna);
mapping precoded data to resource elements (REs) (paragraph [0044], discloses SFBC pairs are then mapped on both antennas to the nearest adjacent REs),
wherein the mapping comprises mapping the precoded data to REs (Harrison, figures 5, 7, paragraph [0044], the precoded SFBC pairs are mapped on both antennas to the nearest adjacent REs)….
Harrison does not explicitly disclose and transmitting the shortened PDCCH by using at least one shortened control channel element (SCCE) for shortened transmission time interval (STTI) transmission.
Lee teaches and transmitting the shortened PDCCH by using at least one shortened control channel element (SCCE) for shortened transmission time interval (STTI) transmission (see paragraph [0207], discloses sCCEs may be defined, configured and/or used in sTTI resources. Furthermore, sCCEs may be used for sPDCCH and/or sPDSCH transmission).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the mapping of sCCEs in sPDCCH and/or sPDSCH (as disclosed in Lee) into Harrison as a way of determining the number of resources for sPDCCH transmission (please see paragraph [0209] of Lee).
The combination of Harrison and Lee fail to clearly teach …such that the at least one SCCE only comprises shortened resource element groups (REGs) allocated to a number of the shortened PDCCHs, wherein the number of the shortened REs allocated to the shortened PDCCHs is identical to an integer multiple of the number of antenna ports.
wherein the mapping comprises mapping the precoded data to REs …
The combination of Harrison and Lee fail to clearly teach …such that the at least one SCCE only comprises shortened resource element groups (REGs) allocated to a number of the shortened PDCCHs, wherein the number of the shortened REs allocated to the shortened PDCCHs is identical to an integer multiple of the number of antenna ports.
NPL teaches …such that the at least one SCCE only comprises shortened resource element groups (REGs) allocated to a number of the shortened PDCCHs, wherein the number of the shortened REs allocated to the shortened PDCCHs is identical to an integer multiple of the number of antenna ports (see page 1 under “2.1 CCE mapping within a sPDCCH RB set” proposal -1, discloses A UE is configured for each sPDCCH RB set where within each sPDCCH, a number of sREGs per sCCE is configured. Please see page 5 tabel 1, under “SREGs in sCCE”, 4 sREGs=sCCE which corresponds to for example 10 REs in RB for 2 ports DMRS. Note: Said 10 REs corresponds to an integer multiple of the number of ports (i.e. 2 ports DMRS)).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the mapping of a number of sREGs to sCCE within an sPDCCH (as disclosed in NPL) into both Harrison and Lee as a way of making the control channel reuse for data more efficient as well as making multiplexing of control channel within legacy traffic smoother (please see page 4 under “4 On definition of short REG and short CCE”).
As per claim 23:
Harrison in view of Lee and further in view of NPL teaches the method of claim 22.
The combination of Harrison and Lee fail to teach wherein the mapping comprises excluding RE mapping of a channel state information (CSI-RS) in cell specific reference signal (CRS)-based shortened PDCCH transmission via four antenna ports (page 5, first paragraph, discloses one RB of an OFDM symbol may have a variable number of available REs, when CRS and 2 layers of DMRS are present within OS and even omitting the possible CSI-RS and other reference signals present within the RB. Page 3 under proposal 7 discloses more than 2 ports within the sTTI may be supported).
Same rationale as provided for claim 22.

As per claim 24:
Harrison in view of Lee and further in view of NPL teaches the method of claim 22.
The combination of Harrison and Lee fail to teach wherein the mapping comprises configuring the shortened REG only with a number of REs identical to a multiple of the number of antenna ports.
NPL teaches wherein the mapping comprises configuring the shortened REG only with a number of REs identical to a multiple of the number of antenna ports (see page 5, table 1 shows for a number of SREGs per sCCE, the number of REs in the RB is identical to the multiple of the number of antenna ports).
Same rationale as provided for claim 22.

Allowable Subject Matter
7.	Claims 8-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474

/PRINCE A MENSAH/Examiner, Art Unit 2474                                                                                                                                                                                                        
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474